DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 10 2016 221 947.2, filed on November 09, 2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, 
Claims 9 and 11-14 each recite a single means for performing a function.  A single means plus function does not invoke §112(f) because §112(f) applies to an element in a claim for combination.  Therefore, single means claims do not recite a combination and cannot invoke §112(f).  See MPEP 2181(V).
The single means is the “signal generator” that has functional language “configured to generate a radar signal . . .”.  
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 11-14  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the specific structure as set forth in Fig. 1 wherein the signal generator comprises an oscillator 14, modulator 15 and a mixer 16, does not reasonably provide enablement for all means for generating radar signals.  Other possible embodiments include using a square wave and filter, function generator, pulsed sine wave generators, etc.  The specification does not enable any person skilled in the art to which it make and use the invention commensurate in scope with these claims.
MPEP 2164.01(a) sets forth the factors to be considered to determine if a disclosure meets the enable requirement.  These factors and their analysis follow.
Factor (A) The breadth of the claims.  Claims 9 and 11-14 are unduly broad.  A single means claim covers every conceivable means for achieving the stated result, while the specification discloses at most only those means known to the inventor.  See MPEP 2181(V) citing In re Hyatt, 708 F.2d 712, 218 USPQ 195 (Fed. Cir. 1983).  In this case, the claims encompass all means for generating radar signals.  The instant Specification only provides a single embodiment of the means.  Thus, claims 9 and 11-14, which attempt to encompass all means for generating radar signals, are extraordinarily broad.  This factor weighs strongly against enablement.
Factor (F) The amount of direction provided by the inventor.  The inventor only provided direction to the specific structure set forth in Fig. 1 of the specification.  There is no further direction for other means for achieving the stated function of claims 9 and 11-14.  Therefore the amount of direction provided by the Applicant is not sufficient for enablement and this factor weighs against enablement.
The remaining factors are factor (B) the nature of the invention; factor (C) the state of the prior art; factor (D) the level of one of ordinary skill; factor (E) the level of predictability in the art; factor (G) the existence of working examples; and factor (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  The Examiner has determined these factors are not relevant based on the instant facts.  It is established by the Federal Circuit that all of the Wands factors need not be reviewed when determining whether a 
Based on the relevant factors, the Examiner finds claims 9 and 11-14 are not enabled by the instant Specification.  
Claims 10 and 15-16 are rejected due to a dependency on a rejected base claim.  Note that claims 10 and 15-16 further define the radar sensor claimed only in the preamble and, therefore, constitutes intended use and does not receive patentable weight.  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 9, the language “which are transmitted successively at time intervals . . .” is unclear as to what is transmitting.  Typically, a transmitter is used to transmit a signal.  The only component being claimed is a signal generator.  Therefore, it is unclear as to whether said language refers to how the signal generator is configured to generate a sequence of signals or refers to how a transmitter is configured to transmit a sequence of signals.  As such, the metes 
Also, the letter “j” is not defined and the claims do not specify as to what it is that the letter “j” refers.  As such, the metes and bounds of the claims are not particularly pointed out and distinctly claimed, thus the claims are indefinite.
Also, please specify whether the equation as claimed is a product or convolution.
As to claim 16, the language “in which center frequencies are adapted with regard to radar signals of other radar sources” is ambiguous because the claim can have at least one of at least two possible interpretations.  First, the radar could change its frequency modulation based on received interference from other radars.  Second, the radar could receive other radar signals and then purposely try and interfere or jam the other radar signals.  Given the at least two different possible interpretations, the metes and bounds of the claims are not particularly pointed out and distinctly claimed, thus the claims are indefinite.
Also, the language “radar signals of other radar sources” could be interpreted as radar reflection being reflected by other radars or maybe a radar tag modulating a reflection.  Applicant should indicate that said radar signals are being transmitted by or from other radar sources.  As such, the metes and bounds of the claims are not particularly pointed out and distinctly claimed, thus the claims are indefinite.
Claims 10, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: radar sensor.  Claims 10, 15 and 16 are directed to a radar sensor which is claimed in the preamble but not in the body of the claims.  
Dependent claims 10-16 are rejected due to dependency on a rejected base claim 9.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract ideas as explained in the step Step 2A, Prong I analysis below. This judicial exception is not integrated into a practical application as explained in Step 2A, Prong 2 analysis below.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained in Step 2B analysis below.
Step 2A, Prong 1:
Step 2A, prong 1, of the 2019 Guidance, first looks to whether the claim recites any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activities such as a fundamental economic practice, or mental processes).  84 Fed. Reg. at 52–54.
The system claim of claim 9 is directed to “configured to generate a radar signal that contains cyclically repeating sequence of N wave trains, where j = 1, …, N, ”  and “which occupy respective frequency bands that differ from one another in terms of their center frequencies f,, wherein the relationship applicable to the time intervals T', and the center frequencies fc is: T’c,j * fc,j = X where X is constant” which can be categorized as mathematical operations.  

Step 2A, prong 2, of the 2019 Guidance, next analyzes whether claim 1 recites additional elements that individually or in combination integrate the judicial exception into a practical application.  2019 Guidance, 84 Fed. Reg. at 53–55.  The 2019 Guidance identifies considerations indicative of whether an additional element or combination of elements integrate the judicial exception into a practical application, such as an additional element reflecting an improvement in the functioning of a computer or an improvement to other technology or technical field.  Id. at 55; MPEP § 2106.05(a).
In addition to reciting the above-noted abstract ideas, the issue is whether the claims as a whole including various additional elements integrate the abstract ideas into a practical application.  In other words, do the claims as a whole produce any meaningful limits, i.e. improvement in technology?  
The specification appears to state that the change in carrier frequency during measurements results in a change in the phase profile in the course of the wave train  (see Spec. Page 5 first paragraph) that results in better measurement accuracy in distance and relative speeds (see Spec Page 6 first paragraph).  
Thus, the specification does make an improvement with regard to changing the carrier frequencies as claimed.  However, the improvements cannot be directed to the abstract idea itself.  See Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016) (eligibility "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself.").
The additional limitations are “radar sensor”, “a signal generator” and “which are transmitted successively at time interval T’cj.”  
None of the additional limitations provide a meaningful limit on the claimed invention.  The “signal generator” as claimed is specified at a high level of generality.  See MPEP 2106.05 (d).  The “radar sensor” as claimed is also specified at a high level of generality and is also only cited in the preamble; therefore, the radar sensor is intended use and is not given any patentable weight.  None of the claims specify how the radar sensor is configured to perform any of the claimed limitations other than claiming a signal generator which is also claimed at a high level of generality.  The language “which are transmitted successively at time interval T’cj” is unclear as to whether this feature refers to the signal generator or to a transmitter and could be considered intended use because a transmitter is not claimed, and, as such, does not further limit the scope of the claim.  
Dependent claims 10, 15 and 16 are further limiting the radar sensor and are not given any patentable weight because the radar sensor is claimed only in the preamble of the claims thus constituting intended use.  Moreover, the limitations of claims 10 and 15 are directed to how the radar signal is being generated and is thus signal processing which is mathematical.  Dependent claim 16 is unclear as to what is actually being claimed as discussed above in the 112 rejection, and, again is not being given patentable weight because it further limits the radar sensor which is only claimed in the preamble of claims.  
Step 2B:
Under step 2B of the 2019 Guidance, the issue is whether the claims adds any specific limitations beyond the judicial exception that, either alone or as an ordered combination, amount to more than “well-understood, routine, conventional” activity in the field.  84 Fed. Reg. at 56; MPEP § 2106.05(d). 
As discussed above, the additional limitations recited are “radar sensor”, “a signal generator” and “which are transmitted successively at time interval T’cj.”
 The issue is whether the claims as a whole including the additional limitations, as an ordered combination, amount to more than “well-understood, routine, conventional” activity in the field.  In other words, the issue is whether the additional elements in combination (as well as individually) amount to an inventive concept.  
Again and as best understood, the additional limitations are directed to mere data gathering and data processing which is “well-understood, routine, and conventional” activity in the field.  Thus, the additional limitations alone or in combination do not amount to an inventive concept.  
Also, the overall claimed subject matter as claimed in claim 9 is shown in Applicant’s Drawings Fig. 9.  Kuehnle (US 2014/0022111) discloses a similar and practically equivalent system design as shown in Fig. 2.  As such, the claimed subject matter of claim 9 is not inventive.
Dependent claims 10, 15 and 16 do not add anything that is inventive or at least non-obvious over the prior art as shown in the prior art rejection below.  Again, these limitations are directed to the radar sensor in preamble of the claims and, therefore, considered intended use and are not given patentable weight.  
Dependent claims 11-14 either further define the abstract ideas recited in claim 1 or add limitations which recite abstract ideas similar to the ones addressed above.  Therefore, claims 10-16 are rejected under 35 U.S.C. § 101 as being directed to patent-ineligible subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuehnle (US 2014/0022111) published January 23, 2014.
As to claim 9, Kuehnle discloses a radar sensor for a motor vehicle (see Title), comprising: a signal generator (Fig. 1 items 10 and 12) configured to generate a radar signal that contains a cyclically repeating sequence of N wave trains, where j = 1, ..., N (Fig. 2 shows N ramps that are cyclically repeating), which are transmitted successively at time intervals T'cj (Fig. 1 shows a transmit antenna item 16.  Also, note that this constitutes intended use because a transmitter is not actually claimed thus does not receive patentable weight) and which occupy respective frequency bands that differ from one another in terms of their center frequencies f, wherein the relationship applicable to the time intervals T',. and the center frequencies fc is: Tcj * fcj = X, where X is constant
As to claim 10, Kuehnle discloses the radar sensor as recited in claim 9, wherein the radar sensor is an FMCW radar (this limitation further limits the preamble which is not given patentable weight) [wherein the signal generator is configured to create an FMCW signal] (Fig. 2 shows several linearly ramped signals).
As to claim 11, Kuehnle discloses the radar sensor as recited in claim 9, wherein a frequency profile within each individual wave train of the wavetrains is a linear ramp (Fig. 2).
As to claim 13, Kuehnle discloses the radar sensor as recited in claim 11, wherein all of the wave trains have the same ramp slope (Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is rejected under 35 U.S.C. 103 as being obvious over Kuehnle in view of Kaplan (US 3,593,159).  
As to claim 12, Kuehnle discloses as shown in Fig. 2 a sequence of ramp slopes all having the same slope and the only apparent difference is that each chirp is linearly translated in frequency.  As such, one of ordinarily skill could reasonably presume the feature of having the same frequency excursion 
In the same field endeavor, Kaplan discloses “The total frequency excursion of both pulses is adjusted to be identical. To obtain maximum time compression the limit of this frequency excursion is adjusted to encompass the frequency extremes of the physical resonance of the sample (5:30-63).”
In view of the teachings of Kaplan, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the sequence of ramps (chirps) in Kuehnle to have the same frequency excursion in order to obtain maximum time compression thereby resulting in more bandwidth thus improving resolution.  
Claim 14 is rejected under 35 U.S.C. 103 as being obvious over Kuehnle in view of Kaplan and in further view of Bi (US 2015/0002332) published January 01, 2015.
As to claim 14, Kuehnle in view of Kaplan does not disclose the radar sensor as recited in claims 12, wherein successive ones of the wave trains are separated from one another by off times.
In the same field of endeavor, Bi discloses a sequence of ramps in Fig. 2 that is similar to the sequence of ramps in Kuehnle’s Fig. 2, and Bi also discloses that the sequence of ramps are each separated from one another by off time.  
In view of the teachings of Bi it would have been obvious at the time of filing to modify the ramp sequence in Fig. 2 of Kuehnle in view of Kaplan to have the “off times” as shown in Bi’s Fig. 2 in order to improve resolution between targets without having to have a large number of samples thereby reducing hardware cost and signal processing times (Bi: Para. [0006]).
Claim 15 is rejected under 35 U.S.C. 103 as being obvious over Kuehnle in view of Tigrek (US 2009/0237292) as evidenced by Schrader (US 7,423,958)
As to claim 15, Kuehnle does not disclose a radar sensor as recited in claim 9, wherein the radar sensor is an orthogonal frequency division multiplex (OFDM) radar.  Note that this limitation is further defining the preamble and is not given patentable weight.  For the purpose of compact prosecution, examiner will assume that the signal generator is configured to perform orthogonal frequency division multiplexing.   
Tigrek discloses “To provide robustness against the multipath effects in the communication applications, the OFDM chip is preceded by a guard time interval, which has time duration longer than the channel response. The guard time interval is usually generated by copying a section with the required time duration from the end of the OFDM chip. Such guard time interval is called a cyclic prefix.”
In view of the teachings of Tigrek, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify Kuehnle with Tigrek to use OFDM because one of ordinary skill knows that OFDM waveforms are commonly used to prevent mutual interference as evidenced by Schradar (2:20-26) thus improving signal integrity.
Claim 16 is rejected under 35 U.S.C. 103 as being obvious over Kuehnle in view of Okai (US 2007/0200747).
As to claim 16, Kuehnle does not disclose the radar sensor as recited in claim 9, wherein the radar sensor is configured as a cognitive radar sensor in which center frequencies are adapted with regard to radar signals of other radar sources.  Note that this limitation is further defining the preamble and is not given patentable weight.  For the purpose of compact prosecution, examiner will assume that the signal generator is configured to adapt center frequencies of the radar signal with regard to radar signals 
In the same field of endeavor, Okai discloses “Meanwhile, as has been shown also in the prior art, when there are a plurality of vehicles each of which have a plurality of radio wave radar apparatuses, the subject vehicle may receive a wave transmitted from another vehicle, thus causing wave interference. In such a case, the prior art is arranged to solve the wave interference by changing the frequency of the transmit signal of the vehicle when receiving the interference (Para. [0028]).”
In view of the teachings of Okai, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify Kuehnle in accordance with the teachings of Okai in order to configure the transmitter (Kuehnles Fig. 1 items 10 and 12) to change center frequencies when interference from other radars have been detected thereby improving signal-to-noise and decrease false alarms.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US 2012/0169523) discloses “Referring to FIG. 2, the radar apparatus 100 mounted to a corresponding vehicle transmits a transmission signal through a transmission frequency band changing according to the transmission frequency cycle, removes an interference signal from a reflection signal from the surroundings and then performs a tracking of the reflection signal from which the interference signal has been removed, so as to obtain a pure reflection signal reflected from the real target object 200, and then detects the target object 200 based on the pure reflection signal (Para. [0036]).”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.W.J./Examiner, Art Unit 3648        

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648